UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

veneer eee eee ene ene ee een cee ee eeeeeeenee= x
JEEHYUNG THOMAS SONG, :
Plaintiff,
ORDER
v.
21 CV 2269 (VB)
LAWRENCE C. TURTIL,
Defendant.
_— --- _- noe x

 

The Court conducted an initial case management conference today, at which plaintiff,
proceeding pro se, and counsel for defendant appeared by telephone. During the conference,
plaintiff requested leave to file an amended complaint (“AC”). In light of the liberal standard
that applies to requests for leave to amend under Fed. R. Civ. P. 15, the Court granted plaintiff's
request.

Accordingly, it is HEREBY ORDERED:

1. By July 28, 2021, plaintiff shall file an AC. Upon filing, the AC shall become the
operative complaint in this matter.

2. By August 18, 2021, defendant shall answer, move, or otherwise respond to the
AC,

Dated: July 14, 2021
White Plains, NY

SO ORDERED:

Vil

Vincent L. Briccetti
United States District Judge

 

 

 
